Response to Amendment
The proposed amendment amends claim 1 to include the limitation “wherein an average thickness of the unit current collector with a three-dimensional network structure is in a range of 30 µm to 400 µm”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
Response to Arguments
The Applicant argues that “nothing in Harada appears to teach or suggest an electrode mixture layer formed on both sides of a unit current collector. The cited portion of Harada (paragraph [0013]) mentions filling pores of a nickel plate with an active material slurry from both sides of the nickel plate, but the result of this pore-filling is not mentioned. No electrode mixture layer formed on one or both sides of the nickel plate is mentioned or described. Other portions of Harada do not provide any further teachings of this feature. Therefore, Applicant respectfully submits that Harada does not
teach or suggest that each of the unit electrodes comprises a unit current collector and an electrode mixture layer formed on both sides of the unit current collector, as recited in claim 1. None of the other references of record are alleged to remedy the deficiency in the teachings of Harada.  Furthermore, claim 1 is amended to recite that “an average thickness of the unit current collector with a three-dimensional network structure is in a range of 30 um to 400 um.” Applicant respectfully submits that one skilled in the art would not be motivated to modify the current collector of Kitazawa to have this thickness”. 
.    
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729